In an action, inter alia, for a judgment declaring that the Travelers Insurance Company (hereinafter Travelers) must defend and indemnify the plaintiffs with respect to an action brought against them by Andrew J. Barile and Mary Lou Barile, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Martin, J.), dated August 25, 1986, as denied that branch of their motion which was for partial summary judgment with respect to the issues of indemnity and negligence, and Travelers cross-appeals from so much of the same order as granted that branch of the plaintiffs’ motion which was for partial summary judgment directing Travelers to provide the plaintiffs with a defense in the underlying action.
Ordered that the cross appeal is dismissed, without costs or disbursements.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Travelers’ cross appeal is dismissed for failure to perfect the same in accordance with the rules of this court (see, 22 NYCRR 670.8, 670.20 [d]; Kapchan v Kapchan, 104 AD2d 358).
Further, the plaintiffs are not entitled to partial summary judgment with respect to the issues of indemnity and negligence (see, Batchie v Travelers Ins. Co., 130 AD2d 536 [decided herewith]). Thompson, J. P., Bracken, Rubin and Fiber, JJ., concur.